     Case 2:20-cv-00758-JCM-VCF Document 22 Filed 06/25/20 Page 1 of 2



 1   Laura R. Jacobsen, Esq. (NSBN 13699)
     Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     ljacobsen@mcdonaldcarano.com
 5   jsifers@mcdonaldcarano.com

 6   Attorneys for Defendant
     Early Warning Services, LLC
 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                                 FOR THE DISTRICT OF NEVADA
10   TERESA EVANS-SAMPLE,                                    Case No. 2:20-cv-00758-JCM-VCF
11
                    Plaintiff,
12
             vs.                                                STIPULATION AND [PROPOSED]
13                                                               ORDER TO EXTEND TIME FOR
     EARLY WARNING SERVICES, LLC; JP                             DEFENDANT EARLY WARNING
14   MORGAN CHASE BANK, NA;                                     SERVICES, LLC TO RESPOND TO
15   LEXISNEXIS RISK SOLUTIONS; TARGET                                  COMPLAINT
     FINANCIAL; and WELLS FARGO BANK,                                   (First Request)
16   NA,

17                  Defendants.
18

19           Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Teresa Evans-Sample

20   (“Plaintiff”), by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend

21   Time for Defendant Early Warning Services, LLC to Respond to Complaint, up to an including

22   July 20, 2020. In support of the Stipulation, the parties state the following:

23           1.     EWS signed a waiver of service on or around April 28, 2020 making its responsive

24   pleading due on or around June 29, 2020.

25           2.     The undersigned counsel for EWS was retained by EWS in connection with this

26   matter and is continuing to review the allegations asserted in the Complaint.

27           3.     Counsel for Plaintiff has agreed to the requested extension and the requested

28   extension will not impact any other deadlines in this case.


                                                         1
      42569810v1
     Case 2:20-cv-00758-JCM-VCF Document 22 Filed 06/25/20 Page 2 of 2



 1           4.     This is the first request to extend the deadline for EWS to file its responsive pleading.

 2           5.     This request for an extension of time is not intended to cause any undue delay or

 3   prejudice to any party.

 4           6.     Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive

 5   pleading shall be extended through July 20, 2020.

 6   DATED: June 25, 2020.

 7    KNEPPER & CLARK LLC                                 McDONALD CARANO LLP

 8
      By: /s/ Miles N. Clark                              By: /s/ Laura R. Jacobsen
 9       Matthew I. Knepper, Esq. (NSBN 12796)               Laura R. Jacobsen, Esq. (NSBN13699)
         Miles N. Clark, Esq. (NSBN 13848)                   Jason B. Sifers, Esq. (NSBN 14273)
10       5510 S. Fort Apache Rd., Suite 30                   2300 West Sahara Avenue, Suite 1200
         Las Vegas, NV 89418-7700                            Las Vegas, Nevada 89102
11       matthew.knepper@knepperclark.com                    ljacobsen@mcdonaldcarano.com
         miles.clark@knepperclark.com                        jsifers@mcdonaldcarano.com
12
          KRIEGER LAW GROUP LLC                               Attorneys for Defendant
13        David H. Krieger, Esq. (NSBN 9086)                  Early Warning Services, LLC
          500 N. Rainbow Blvd., Suite 300
14        Las Vegas, NV 89107
          dkrieger@kriegerlawgroup.com
15
          Attorneys for Plaintiff
16        Teresa Evans-Sample

17

18                                                  ORDER

19                                                  IT IS SO ORDERED.
20
                                                    ___________________________________
21                                                  UNITED STATES MAGISTRATE JUDGE
                                                             June 25, 2020
22                                                  DATED: ___________________________

23

24

25

26

27

28
                                                         2
      42569810v1
